DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is considered fully responsive to the amendment filed on 11/24/2021.
No claims have been amended.
Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive.
Applicant argued in its Remarks pages 8-9 that for claim 1, Shmukler merely teaches that a device can adjust its balancing of sub-frames for NAN communications and non-NAN communications from a baseline schedule. There is some notion that a uniform tradeoff scheme may be used across all peer NAN devices to increase the likelihood of peer devices boosting or reducing the same shared NAN sub-frames, but there is nothing in Shmukler to teach or suggest a peer-to-peer data session using a first bandwidth allocation. 
Examiner respectfully disagrees. Shmukler teaches in par. 0144 that NAN communication between peer devices may use a single base channel and a device, based on its own conditions/operating demands can determine how to divide time resources between the NAN base channel and flexible absences. The claim states a peer-to-peer data session and Shmukler teaches wireless stations operating according to Neighbor Awareness Networking 
Applicant argued in its Remarks pages 9-10 that for claim 1, Shmukler describes a scheme for a device to balance and/or adjust sub-frames between NAN communications and non-NAN communications, e.g., based on a baseline allocation of sub-frames. Further, Shmukler describes that a device can adjust sub-frame usage to boost bandwidth for NAN and/or non-NAN communications. There is no mention of a type of traffic of the peer-to-peer data session. 
Examiner respectfully disagrees. Shmukler discloses that the baseline schedule framework may be adjusted based on the demands of certain communication scenarios. This is essentially same as disclosing type of traffic of peer-to-peer data session.  
Applicant argued in its Remarks pages 10-11 that for claims 1, there is nothing in Shmukler, or Shmukler in general that suggests transitioning "in response to at least two data traffic metrics satisfying first criteria, the peer-to-peer data session to a third bandwidth allocation." Shmukler discusses transitioning a channel for a data cluster and criteria for classifying a peer device as an active data peer. This simply has nothing to do with transitioning a peer-to-peer data session to a third bandwidth allocation based on at least two data traffic metrics satisfying first criteria.
Examiner respectfully disagrees. As cited by Shmukler discloses transition, in response to at least two data traffic metrics satisfying first criteria with its par. 0133 where at 702, a . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 10, 11, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0165653, hereinafter “Liu”) in view of Shmukler et al. (US 2016/0309315 hereinafter “Shmukler”), and further in view of Damodaran et al. (US 2015/0319764, hereinafter “Damodaran”).
For claim 1, Liu discloses A wireless station (Client Station 106, Fig. 3), comprising: 
at least one antenna (Antenna, Fig. 3); 
at least one radio in communication with the at least one antenna (Liu: Circuitry 329 and 330, Fig. 3) and configured to perform communications via a Wi-Fi interface (Liu: a connector interface 320, par. 0083 and Fig. 3); and 
at least one processor in communication with the at least one radio (Liu: processor 302, Fig. 3); 
wherein the at least one processor is configured to cause the wireless station to (The client station 106 may be configured to communicate according to a WLAN RAT for communication in a WLAN network; see Liu par. 0085): 
initiate a negotiation of a peer-to-peer data session with a neighboring wireless station (the client station may be configured to detect a first neighboring client station that is configured to perform Wi-Fi communication, establish, via negotiation, a first data link, a first data link schedule, and a first base schedule for a data cluster with the first neighboring client station; see Liu par. 0216); 
monitor, for one or more time periods (after maintaining the role of NDC-scheduler for a specified number of discovery windows (e.g., 2, 4, 8, 16, 32, 64, etc., discovery windows), NAN device 406 may update the schedule for the new NDC; see Liu data traffic metrics associated with the peer- to-peer data session (the scheduler rank attribute may be based in part on a number of data links associated with the wireless station and/or types of data links associated the wireless station.; see Liu ‘470 par. 0097); and 
Liu dose not explicitly disclose wherein the peer-to-peer data session uses a first bandwidth allocation. Shmukler discloses wherein the peer-to-peer data session uses a first bandwidth allocation (NAN communication between peer devices may use a single base channel. NAN devices having flexible absences may advertise their absences in every discovery window (DW). Based on its own conditions and/or current operating demands, each device may individually determine how to divide time resources between the NAN base channel and flexible absences. To increase the likelihood of peer NAN devices allocating the same time slots for NAN communications, e.g., to increase the overlap of time dedicated by different NAN devices to the base channel so that they can more frequently communicate with each other, a series of timing rules, e.g., flexible absence timing rules, may be applied; see Shmukler par. 0144); 
Liu does not explicitly disclose upon establishment of the peer-to-peer data session with the neighboring wireless station, transition to a second bandwidth allocation for the peer-to-peer data session, wherein the second bandwidth allocation is based on a type of traffic of the peer-to-peer data session. Shmukler discloses upon establishment of the peer-to-peer data session with the neighboring wireless station, transition to a second bandwidth allocation for the peer-to-peer data session, wherein the second bandwidth allocation is based on a type of traffic of the peer-to-peer data session (this baseline schedule framework may be insufficient for the demands of certain communications scenarios, e.g., more bandwidth may be desired for certain types of communication, e.g., for NAN or non-NAN communications. For example, if NAN communications require more bandwidth, resources may be appropriated from non-NAN-dedicated sub-frames to boost (increase) the bandwidth for NAN communications. As another example, less NAN bandwidth may be desired, e.g., to reduce device power consumption. Thus, the NAN band width may be reduced by replacing NAN-dedicated sub frames with absent sub-frames; see Shmukler par. 0146); 
Liu does not explicitly disclose transition, in response to at least two data traffic metrics satisfying first criteria, the peer-to-peer data session to a third bandwidth allocation, wherein the third bandwidth allocation allocates less bandwidth than the second bandwidth allocation. Shmukler discloses transition (At 702, a wireless device may receive a communication from a neighboring wireless device initiating a channel transition procedure for a data cluster that includes the wireless device and the neighboring wireless device; see Shmukler par. 0133), in response to at least two data traffic metrics satisfying first criteria (A certain level and/or class of data exchange between two devices, e.g., data exchange determined to be higher priority by certain criteria, may be required for devices to be considered active data peers and hence for them to participate in a data cluster…. The type, quantity, and demands of the data exchange, such as factors like throughput and latency, and/or various other items, such as quality of service of the datapath, may be considered; see Shmukler par. 0081), the peer-to-peer data session to a third bandwidth allocation (generate instructions to 
It would have been obvious to the ordinary skilled in the art before the effective filing date to use Shmukler's arrangement in Liu's invention to improve direct communication with neighboring wireless stations, e.g., direct communication between the wireless stations without utilizing an intermediate access point. (see Shmukler par. 0008).
Liu does not explicitly disclose wherein the third bandwidth allocation allocates less bandwidth than the second bandwidth allocation. Damodaran discloses wherein the third bandwidth allocation allocates less bandwidth than the second bandwidth allocation (Adjusting the load ratio of the second communications interface to 90% would result in allocating approximately 28% of the bandwidth to the second communications interface and approximately 72% of the bandwidth to the first communications interface; see Damodaran par. 0032). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Damodaran's arrangement in Liu's invention to be capable of switching channels back and forth so as to receive beacons from both interfaces effectively and provide enough bandwidth for each interface for data traffic to continue without any observable interruptions (see Damodaran Abstract).
For claim 2, Liu does not explicitly disclose The wireless station of claim 1, wherein the at least one processor is further configured to cause the wireless station to: transition, in response to at least one data traffic metric satisfying second criteria, the peer-to-peer data The wireless station of claim 1, wherein the at least one processor is further configured to cause the wireless station to: transition (At 702, a wireless device may receive a communication from a neighboring wireless device initiating a channel transition procedure for a data cluster that includes the wireless device and the neighboring wireless device; see Shmukler par. 0133), in response to at least one data traffic metric satisfying second criteria (A certain level and/or class of data exchange between two devices, e.g., data exchange determined to be higher priority by certain criteria, may be required for devices to be considered active data peers and hence for them to participate in a data cluster…. The type, quantity, and demands of the data exchange, such as factors like throughput and latency, and/or various other items, such as quality of service of the datapath, may be considered; see Shmukler par. 0081), the peer-to-peer data session to a fourth bandwidth allocation (generate instructions to advertise a third set of one or more channel preferences that include an indication of the determined base channel; see Shmukler claim 8 in page 13). Examiner’s note: the fourth bandwidth allocation is just another bandwidth re-allocation while a connection is active and considered to be a design variation. It would have been obvious to the ordinary skilled in the art before the effective filing date to use Shmukler's arrangement in Liu's invention to improve direct communication with neighboring wireless stations, e.g., direct communication between the wireless stations without utilizing an intermediate access point. (see Shmukler par. 0008). 
wherein the fourth bandwidth allocation allocates bandwidth greater than or equal to the bandwidth allocated based on the second bandwidth allocation (A wireless communication device with a first communications interface has a bandwidth allocation of 75% and a load ratio of 100% while a second communications interface has a bandwidth allocation of 25% and a load ratio of 100%. Since both interfaces have a load ratio of 100% the wireless communication device is giving less priority to the second communications interface. The second communications interface bandwidth is increased to 35% and a load ratio is calculated for the second communications interface. In one embodiment, a new bandwidth is arbitrarily selected for the second communications interface (i.e., 40% ). The bandwidth reallocation to the second communications interface is iteratively performed until the load ratio measures less than 100% or the bandwidth allocation for the second communications interface reaches 50%; see Damodaran par. 0033). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Damodaran's arrangement in Liu's invention to be capable of switching channels back and forth so as to receive beacons from both interfaces effectively and provide enough bandwidth for each interface for data traffic to continue without any observable interruptions (see Damodaran Abstract).
For claim 5, Liu discloses The wireless station of claim 1, wherein a time period comprises a time interval between discovery windows
For claim 6, Liu discloses The wireless station of claim 1, wherein the first criteria comprises the at least two data traffic metrics remaining at or below associated thresholds for more than one time period (if the NAN device receives a NAN beacon with an RSSI higher than a certain threshold before it completes the backoff, the NAN device may cancel its own NAN beacon transmission; see Liu par. 0184).
For claims 10 and 16, Liu discloses An apparatus (Access Point 112, Fig. 2 Liu), comprising:
a memory (Memory 260, Fig. 2 Liu); and 
at least one processor in communication with the memory (Processor 204, Fig. 2 Liu), wherein the at least one processor is configured to: 
monitor, for one or more time periods (after maintaining the role of NDC-scheduler for a specified number of discovery windows (e.g., 2, 4, 8, 16, 32, 64, etc., discovery windows), NAN device 406 may update the schedule for the new NDC; see Liu ‘470 par. 0095), data traffic metrics associated with the peer- to-peer data session (the scheduler rank attribute may be based in part on a number of data links associated with the wireless station and/or types of data links associated the wireless station.; see Liu ‘470 par. 0097); and 
Liu does not explicitly disclose transition a peer-to-peer data session established with a neighboring wireless station from a first bandwidth allocation to a second bandwidth allocation, wherein the second bandwidth allocation is based on a type of traffic of the peer-to-peer data session. Shmukler discloses transition a peer-to-peer data session established with a neighboring wireless station from a first bandwidth allocation to a second bandwidth allocation, wherein the second bandwidth allocation is based on a type of traffic of the peer-to-peer data session (this baseline schedule framework may be insufficient for the demands of certain communications scenarios, e.g., more bandwidth may be desired for certain types of communication, e.g., for NAN or non-NAN communications. For example, if NAN communications require more bandwidth, resources may be appropriated from non-NAN-dedicated sub-frames to boost (increase) the bandwidth for NAN communications. As another example, less NAN bandwidth may be desired, e.g., to reduce device power consumption. Thus, the NAN band width may be reduced by replacing NAN-dedicated sub frames with absent sub-frames; see Shmukler par. 0146);
Liu does not explicitly disclose wherein, when at least two data traffic metrics satisfy first criteria, the at least one processor is configured to transition the peer-to-peer data session to a third bandwidth allocation, wherein the third bandwidth allocation allocates less bandwidth than the second bandwidth allocation; and wherein, when at least one data traffic metric satisfies second criteria, the at least one processor is configured to transition the peer-to-peer data session to a fourth bandwidth allocation, wherein the fourth bandwidth allocation allocates bandwidth greater than or equal to the bandwidth allocated based on the second bandwidth allocation.
Shmukler discloses wherein, when at least two data traffic metrics satisfy first criteria (A certain level and/or class of data exchange between two devices, e.g., data exchange determined to be higher priority by certain criteria, may be required for devices to be considered active data peers and hence for them to participate in a data cluster…. The type, the at least one processor is configured to transition the peer-to-peer data session to a third bandwidth allocation (At 702, a wireless device may receive a communication from a neighboring wireless device initiating a channel transition procedure for a data cluster that includes the wireless device and the neighboring wireless device; see Shmukler par. 0133; generate instructions to advertise a third set of one or more channel preferences that include an indication of the determined base channel; see Shmukler claim 8 in page 13); and 
Liu does not explicitly disclose wherein, when at least one data traffic metric satisfies second criteria, the at least one processor is configured to transition the peer-to-peer data session to a fourth bandwidth allocation. Shmukler discloses wherein, when at least one data traffic metric satisfies second criteria (A certain level and/or class of data exchange between two devices, e.g., data exchange determined to be higher priority by certain criteria, may be required for devices to be considered active data peers and hence for them to participate in a data cluster…. The type, quantity, and demands of the data exchange, such as factors like throughput and latency, and/or various other items, such as quality of service of the datapath, may be considered; see Shmukler par. 0081), the at least one processor is configured to transition the peer-to-peer data session to a fourth bandwidth allocation (generate instructions to advertise a third set of one or more channel preferences that include an indication of the determined base channel; see Shmukler claim 8 in page 13). Examiner’s note: the fourth bandwidth allocation is just another bandwidth re-allocation while a connection is 
Liu does not explicitly disclose wherein the third bandwidth allocation allocates less bandwidth than the second bandwidth allocation. Damodaran discloses wherein the third bandwidth allocation allocates less bandwidth than the second bandwidth allocation (Adjusting the load ratio of the second communications interface to 90% would result in allocating approximately 28% of the bandwidth to the second communications interface and approximately 72% of the bandwidth to the first communications interface; see Damodaran par. 0032). 
Liu does not explicitly disclose wherein the fourth bandwidth allocation allocates bandwidth greater than or equal to the bandwidth allocated based on the second bandwidth allocation. Damodaran discloses wherein the fourth bandwidth allocation allocates bandwidth greater than or equal to the bandwidth allocated based on the second bandwidth allocation (A wireless communication device with a first communications interface has a bandwidth allocation of 75% and a load ratio of 100% while a second communications interface has a bandwidth allocation of 25% and a load ratio of 100%. Since both interfaces have a load ratio of 100% the wireless communication device is giving less priority to the second communications interface. The second communications interface bandwidth is increased to 35% and a load ratio is calculated for the second communications interface. In one embodiment, a new bandwidth is 
It would have been obvious to the ordinary skilled in the art before the effective filing date to use Damodaran's arrangement in Liu's invention to be capable of switching channels back and forth so as to receive beacons from both interfaces effectively and provide enough bandwidth for each interface for data traffic to continue without any observable interruptions (see Damodaran Abstract).
For claim 11, Liu discloses The apparatus of claim 10, wherein the first criteria comprises the at least two data traffic metrics remaining at or below associated thresholds for more than one time period, and wherein the second criteria comprises the at least one data traffic metric remaining at or above an associated threshold for one time period (if the NAN device receives a NAN beacon with an RSSI higher than a certain threshold before it completes the backoff, the NAN device may cancel its own NAN beacon transmission; see Liu par. 0184).
For claim 17, Liu does not explicitly disclose The non-transitory computer readable memory medium of claim 16, wherein the program instructions are further executable to cause the wireless station to: transition, in response to at least two data traffic metrics satisfying first criteria, the peer-to-peer data session to a third bandwidth allocation, wherein the third bandwidth allocation allocates less bandwidth than the second bandwidth allocation. Shmukler discloses The non-transitory computer readable memory medium of claim 16, wherein the program instructions are further executable to cause the wireless station to: transition, in response to at least two data traffic metrics satisfying first criteria (A certain level and/or class of data exchange between two devices, e.g., data exchange determined to be higher priority by certain criteria, may be required for devices to be considered active data peers and hence for them to participate in a data cluster…. The type, quantity, and demands of the data exchange, such as factors like throughput and latency, and/or various other items, such as quality of service of the datapath, may be considered; see Shmukler par. 0081), the peer-to-peer data session to a third bandwidth allocation (At 702, a wireless device may receive a communication from a neighboring wireless device initiating a channel transition procedure for a data cluster that includes the wireless device and the neighboring wireless device; see Shmukler par. 0133; generate instructions to advertise a third set of one or more channel preferences that include an indication of the determined base channel; see Shmukler claim 8 in page 13). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Shmukler's arrangement in Liu's invention to improve direct communication with neighboring wireless stations, e.g., direct communication between the wireless stations without utilizing an intermediate access point. (see Shmukler par. 0008). 
Liu does not explicitly disclose wherein the third bandwidth allocation allocates less bandwidth than the second bandwidth allocation. Damodaran discloses wherein the third bandwidth allocation allocates less bandwidth than the second bandwidth allocation (Adjusting the load ratio of the second communications interface to 90% would result in allocating approximately 28% of the bandwidth to the second communications interface and approximately 72% of the bandwidth to the first communications interface; see Damodaran 
For claim 18, Liu discloses The non-transitory computer readable memory medium of claim 16, wherein the second criteria comprises the at least one data traffic metric remaining at or above an associated threshold for one time period (if the NAN device receives a NAN beacon with an RSSI higher than a certain threshold before it completes the backoff, the NAN device may cancel its own NAN beacon transmission; see Liu par. 0184).
For claim 20, Liu discloses The non-transitory computer readable memory medium of claim 16, wherein the first, second, and fourth bandwidth allocation specify time slots within a time period that are allocated for the peer-to-peer data session and time slots within the time period that are not allocated for the peer-to-peer data session.
Claims 3, 7-9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Shmukler, Damodaran, and further in view of Abraham et al. (US 2016/0286398, hereinafter "Abraham").
For claim 3, the combination of Liu, Shmukler and Damodaran does not explicitly disclose The wireless station of claim 1, wherein the type of traffic comprises one of low latency data traffic or non-low latency data traffic. Abraham discloses The wireless station of claim 1, wherein the type of traffic comprises one of low latency data traffic or non-low latency data traffic (Referring to FIG. 10, a first STA 1002 may have a variety of services, each of which may have different latency and/or throughput requirements; see Abraham par. 0138).  It would have been obvious to the ordinary skilled in the art before the effective filing date to use Abraham's arrangement in Liu's invention to schedule selection and connection setup between devices participating in a neighbor awareness networking (NAN) data link (NDL), which may be associated with one or more a NAN data paths(NDPs) (see Abraham par. 0003).
For claim 7, the combination of Liu, Shmukler and Damodaran does not explicitly disclose The wireless station of claim 1, wherein when the type of traffic comprises low latency data traffic, the second bandwidth allocation comprises a one hundred percent bandwidth allocation. Abraham discloses The wireless station of claim 1, wherein when the type of traffic comprises low latency data traffic, the second bandwidth allocation comprises a one hundred percent bandwidth allocation (the devices may be available for most of the service provider NDL schedule 912 if the devices are available for more than x % of the service provider NDL schedule 912, in which x % may be 60%, 80%, or 90%. In an aspect, x % may be a function of the type of service being provided (e.g. latency and/or throughput requirements associated with 
For claim 8, the combination of Liu, Shmukler and Damodaran does not explicitly disclose The wireless station of claim 1, wherein when the type of traffic comprises non-low latency data traffic, the second bandwidth allocation comprises a fifty percent bandwidth allocation. Abraham discloses The wireless station of claim 1, wherein when the type of traffic comprises non-low latency data traffic, the second bandwidth allocation comprises a fifty percent bandwidth allocation (the devices may be available for most of the service provider NDL schedule 912 if the devices are available for more than x % of the service provider NDL schedule 912, in which x % may be 60%, 80%, or 90%. In an aspect, x % may be a function of the type of service being provided (e.g. latency and/or throughput requirements associated with the type of service); see Abraham par. 0137). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Abraham's arrangement in Liu's invention to schedule selection and connection setup between devices participating in a neighbor awareness networking (NAN) data link (NDL), which may be associated with one or more a NAN data paths(NDPs) (see Abraham par. 0003).
For claim 9, the combination of Liu, Shmukler and Damodaran does not explicitly disclose The wireless station of claim 1, wherein the first bandwidth allocation comprises a twenty five percent bandwidth allocation.  Abraham discloses The wireless station of claim 1, wherein the first bandwidth allocation comprises a twenty five percent bandwidth allocation (the devices may be available for most of the service provider NDL schedule 912 if the devices are available for more than x % of the service provider NDL schedule 912, in which x % may be 60%, 80%, or 90%. In an aspect, x % may be a function of the type of service being provided (e.g. latency and/or throughput requirements associated with the type of service); see Abraham par. 0137). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Abraham's arrangement in Liu's invention to schedule selection and connection setup between devices participating in a neighbor awareness networking (NAN) data link (NDL), which may be associated with one or more a NAN data paths(NDPs) (see Abraham par. 0003).
For claim 12, the combination of Liu, Shmukler and Damodaran does not explicitly disclose The apparatus of claim 10, wherein the first, second, and third bandwidth allocation specify time slots within a time period that are allocated for the peer-to-peer data session and time slots within the time period that are not allocated for the peer-to-peer data session. Abraham discloses The apparatus of claim 10, wherein the first, second, and third bandwidth allocation specify time slots within a time period that are allocated for the peer-to-peer data session and time slots within the time period that are not allocated for the peer-to-peer data session (the devices may be available for most of the service provider NDL schedule 912 if the devices are available for more than x % of the service provider NDL schedule 912, in which x % may be 60%, 80%, or 90%. In an aspect, x % may be a function of the type of service being provided (e.g. latency and/or throughput requirements associated with the type of service); see Abraham par. 0137). It would have been obvious to the ordinary skilled in the art before the 
For claim 13, Liu discloses The apparatus of claim 12, wherein a time slot comprises sixteen time units (see Fig. 13, Liu). 
The combination of Liu, Shmukler, Damodaran does not explicitly discloses wherein the time period comprises a plurality of time blocks, wherein a time block comprises eight time slots. Abraham discloses wherein the time period comprises a plurality of time blocks, wherein a time block comprises eight time slots (see Fig. 5A, Abraham).  It would have been obvious to the ordinary skilled in the art before the effective filing date to use Abraham's arrangement in Liu's invention to schedule selection and connection setup between devices participating in a neighbor awareness networking (NAN) data link (NDL), which may be associated with one or more a NAN data paths(NDPs) (see Abraham par. 0003).
For claims 15 and 19, the combination of Liu, Shmukler and Damodaran does not explicitly disclose The apparatus of claim 10, wherein when the type of traffic comprises low latency data traffic, the second bandwidth allocation comprises a one hundred percent bandwidth allocation; and wherein when the type of traffic comprises non-low latency data traffic, the second bandwidth allocation comprises a fifty percent bandwidth allocation. Abraham discloses The apparatus of claim 10, wherein when the type of traffic comprises low latency data traffic, the second bandwidth allocation comprises a one hundred percent bandwidth allocation; and wherein when the type of traffic comprises non-low latency data traffic, the second bandwidth allocation comprises a fifty percent bandwidth allocation (the devices may be available for most of the service provider NDL schedule 912 if the devices are available for more than x % of the service provider NDL schedule 912, in which x % may be 60%, 80%, or 90%. In an aspect, x % may be a function of the type of service being provided (e.g. latency and/or throughput requirements associated with the type of service); see Abraham par. 0137). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Abraham's arrangement in Liu's invention to schedule selection and connection setup between devices participating in a neighbor awareness networking (NAN) data link (NDL), which may be associated with one or more a NAN data paths(NDPs) (see Abraham par. 0003).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, Shmukler, Damodaran and Abraham, and further in view of Hassan et al. (US 2017/0026874, hereinafter "Hassan").
For claim 4, the combination of Liu, Shmukler, Damodaran and Abraham does not explicitly disclose The wireless station of claim 1, wherein the data traffic metrics comprise one or more of: packet error rate; clear channel assessment; a number of received data packets; or a number of transmitted data packets. Hassan discloses The wireless station of claim 1, wherein the data traffic metrics comprise one or more of: packet error rate; clear channel assessment; a number of received data packets; or a number of transmitted data packets (Fig. 2B, each channel may be associated with a characteristic that includes a set of metrics, such as a delay, a bandwidth metric indicating delay and bandwidth of the channel, a RSSI of the interference environment of the channel or a PER; see Hassan par. 0034 and 0031).  It would have been obvious to the ordinary skilled in the art before the effective filing date to use .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, Shmukler, Damodaran, Abraham and Hassan, and further in view of Patil et al. (US 2016/0174225, hereinafter "Patil").
For claim 14, Liu discloses The apparatus of claim 13, wherein the peer-to-peer data session is a Neighbor Awareness Networking (NAN) datapath (the client stations may implement a procedure to setup a NAN datapath; see Liu par. 0100), wherein the time period comprises four time blocks (see Fig. 5A, Abraham), and 
The combination of Liu, Shmukler, Damodaran, Abraham and Hassan does not explicitly disclose wherein a time unit comprises 1024 microseconds. Patil discloses wherein a time unit comprises 1024 microseconds (each TU may correspond to 1024 microseconds (μs ), as described in an IEEE 802 .11-3 212 specification; see Patil par. 0306). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Patil's arrangement in Liu's invention to get a reduction in power consumption at one or more electronic devices of a data path group (see Patil par. 0092).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHAE S LEE/Examiner, Art Unit 2415       

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415